Order entered April 17, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01369-CV

                             GATOR APPLE, LLC, Appellant

                                              V.

                     APPLE TEXAS RESTAURANTS, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-6565

                                          ORDER
       The Court has before it appellant’s April 15, 2013 second motion for extension of time to

file its brief and appellee’s April 15, 2013 response to that motion. The Court GRANTS the

motion and ORDERS appellant to file its brief by April 22, 2013. No further extensions will be

granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE